 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                        No. 2:19-cr-107-KJM
11                       Plaintiff,
12              v.                                     ORDER
13    JASON CORBETT,
14                       Defendant.
15

16          On January 23, 2020, defendant Jason Corbett submitted an application to file under seal

17   an ex parte request for the issuance of subpoenas pursuant to Federal Rule of Criminal Procedure

18   17(c). ECF No. 357. The application material demonstrates that filing the request under seal

19   pursuant to Local Rule 141 is appropriate.1 See United States v. Tomison, 969 F. Supp. 587 (E.D.

20   Cal. 1997). Accordingly, defendant’s request to file his ex parte application under seal is granted.

21   However, for the reasons stated in the order filed concurrently and under seal, defendant’s

22   application for issuance of Rule 17(c) subpoenas is denied.

23   DATED: January 30, 2020.

24

25

26
            1
27            The parties have filed a stipulation and proposed order seeking to establish a briefing
     scheduling on defendant’s request to seal documents. ECF No. 359. The court finds that the ex
28   parte application should be filed under seal and the parties’ stipulation is moot.
